



SIXTH AMENDMENT TO LEASE


THIS SIXTH AMENDMENT TO LEASE ("Amendment') is made effective as of July 17th
2013, by and between WEST-BLOOM INDUSTRIAL, LLC, a Minnesota limited liability
company
("Landlord"). ATMI PACKAGING. INC., a Minnesota corporation ("Tenant"). and
ATMI, INC., a
Delaware corporation ("Guarantor").


RECITALS


A. West Real Estate and Management, Inc., a Minnesota corporation (''Original
Landlord"), and Tenant previously entered into that certain Lease dated October
21, 2004 (the "Original
Lease") pertaining to certain "leased premises," as more particularly described
in the Original Lease,
located at 10851 Louisiana Avenue South, Bloomington, Minnesota, consisting of
approximately 68,040
square feet. The Original Lease was amended by that certain First Addendum to
Lease dated February
23, 2005 ("First Addendum"), that certain First Amendment to Lease dated
September 23, 2008 ("First
Amendment"), that certain Second Amendment to Lease dated March 5, 2009 ("Second
Amendment"),
that certain Third Amendment to Lease dated February 5, 2010 ("Third
Amendment"), that certain
Fourth Amendment to Lease dated May 12, 2010 ("Fourth Amendment'), and that
certain Fifth
Amendment to Lease dated November 2012 ("Fifth Amendment"). Collectively, the
Original Lease,
First Addendum, First Amendment, Second Amendment, Third Amendment, Fourth
Amendment, and
Fifth Amendment are referred to herein as the "Lease".


B. Original Landlord assigned its interest in the Lease to Landlord pursuant to
that certain
Assignment and Assumption of Leases dated June 26, 2012.


C. Guarantor has guaranteed all of Tenant's obligations under the Lease.


D. Landlord, Tenant and Guarantor desire to amend certain terms of the Lease
subject to the
terms and conditions set forth below.


AGREEMENT


NOW THEREFORE, in consideration of the terms and conditions set forth below, it
is agreed by
Landlord, Tenant and Guarantor as follows:


1. Definitions. Any term capitalized herein shall have the meaning defined in
this
Amendment or if not otherwise defined herein shall have the meaning provided for
in the Lease.


2. Additional Tenant Work. Landlord hereby approves of the additional leasehold
improvements specifically defined by the "scope of work" as set forth on the
attached Exhibit A
("Additional Work") and the drawing also attached as Exhibit A (the "Leasehold
Improvement
Plans"). Except for the Additional Work as described in the Leasehold
Improvement Plans, Landlord
does not consent to or approve of any other alterations or improvements to the
leased premises.
Paragraph 4 of the First Amendment (as amended) is hereby amended to include all
of the Additional
Work as an addition to those items already defined in numbers 1-5 therein.
Tenant hereby acknowledges,
agrees and confirms that at the expiration or sooner termination of the Lease,
Tenant shall be required to
remove the Additional Work and restore the leased premises to its original
condition as set forth in
Section 9 of tile Lease (as amended).


3. Condition of Premises. Tenant is in possession of the leased premises and
accepts the
same "as is" without any agreements, representations, understandings or
obligations on the part of
Landlord to perform any alterations, repairs or improvements or to pay for the
costs of any alterations,

















--------------------------------------------------------------------------------





repairs or improvements. Without limiting the foregoing, Tenant agrees that
Landlord has fully completed its obligations as set forth in Section 7 of the
Fifth Amendment in accordance with the terms thereof.


4. Miscellaneous. With the exception of those matters set forth in this
Amendment,
Tenant's leasing of the leased premises shall be subject to all terms, covenants
and conditions of the
Lease. In the event of any express conflict or inconsistency between the terms
of this Amendment and the
terms of the Lease, the terms of this Amendment shall control and govern. Except
as expressly modified
by this Amendment, all other terms and conditions of the Lease, are hereby
ratified and affirmed, The
parties acknowledge that the Lease is a valid and enforceable agreement and that
Tenant holds no claims
or defenses against Landlord or its agents which might serve as the basis of any
set-off against accruing
rent and other charges or any other remedy at law or in equity. This Amendment
may be signed in
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute
one agreement. The Lease as modified by this Amendment constitutes the complete
agreement between
the parties and supersedes any prior oral or written agreements between the
parties. Delivery by Landlord
or Tenant of faxed or emailed signatures of this Amendment shall be deemed
original signatures for all
purposes.


IN WITNESS WHEREOF, the foregoing Amendment is dated effective as of the date
and year first
above written.


LANDLORD:
[signature1.gif]


TENANT:
                    [signature2.gif]


GUARANTOR:


Guarantor hereby reaffirms and shall be bound by
the Guaranty attached as Exhibit B to the Original Lease.


                    [signature3.gif]









--------------------------------------------------------------------------------



EXHIBIT A


Leasehold Improvement Plans and Scope of Work/Additional Work




[See attached. _ pages follow.]






































































































3
9921S54v2



--------------------------------------------------------------------------------



[mcgoughlogo.gif]
25 June 2013


ATMI
10851 Louisiana Blvd
Bloomington, MN


Attn: Mr. Greg Hakala, Ms. Amy Koland


Re: Lab Reconfiguration and Chemical Storage Room


Dear Greg and Amy:


McGough proposes to reconfigure ATMl's lab per the attached as directed and
agreed with Amy Koland and to
design/furnish/install a 8'X20' metal-framed/drywall-enclosed chemical storage
room In the SE corner of the exIsting SE warehouse area at the ATMI facility at
10851 Louisiana Ave S., Bloomington, MN for a not-to-exceed cost of $448,500.
Rates per the current ATMI/McGough agreement with a fee of 2.5%. Final drawings
and as-bullts will be provIded after authorization to proceed. The estimated
duration is 12 to 14 weeks. McGough will work with ATMI to maintain lab
functionality to the extent possible. ATMI will remove existing racking In the
area intended for chemical storage and will
be responsible for moving benchtop equipment within the lab space.


Please advise at your convenience.


Sincerely,


Tom
[signature4.gif]




Thomas W Hannasch PE, LEED AP. DBIA
651-634-4626 Officer
612-987-0496 Mobile






































ST. PAUL 2737 FAIRVlEW AVE. N. ST. PAUL, MN 55l13 T 651.633.5050 F 651.633.5673









--------------------------------------------------------------------------------



[diagram.gif]


